DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claims recited the phrase “regular and/or atypical interrupt signals”, renders the claim indefinite because it is unclear, not understood and vague to determine which is regular and which is atypical interrupt signals are referring to, therefore it being unclear, violate the second paragraph of 35 USC 112. An appropriated correction is required. See MPEP 2173.05(d)

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means” in claims 5-7. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Objections
5.	Claims 14-17 are objected to because of the following informalities:  NFC, FPGA are in abbreviation, it needed to spell the words out. An appropriate correction is required.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakamura et al. (Pub. No. US2004/0158650)
As per claim 1, Nakamura discloses a method for data transmission (fig.1, 132) between an integrated circuit (fig.1, 102) and an evaluation unit (fig.1, 101) connected to an interrupt pin (fig.1, 114) of the integrated circuit, wherein the data transmission is carried out by selectively triggering an atypical interrupt signal (fig.1, 205 (e.g., type)) or a plurality of interrupt signals composed of regular and/or atypical interrupt signals. (paragraphs 117-122, the selector 151 can switch each connection of the four data lines 132 for transmitting four different kinds of interrupt signals.)
 
As per claim 2, Nakamura discloses wherein the atypical interrupt signal or signals have a duration that differs from that of a regular interrupt signal. (paragraphs 156-159, second input/output section 124 transmit interrupt signals via the data lines 132 during the data signal quiescent period.)
 
(paragraph 245, various combinations of each element and the change of their order)
 
As per claim 4, Nakamura discloses wherein the sequence is configured as a succession of interrupt signals having different distances between the interrupt signals. (paragraph 75, A time of one clock means a cycle of a clock signal outputting a data signal via a data line)
 
As per claim 5, Nakamura discloses wherein the evaluation unit is in a sleep mode, from which it is reactivated by means of the atypical interrupt signal or the plurality of interrupt signals composed of regular interrupt signals and/or atypical interrupt signals. (paragraphs 177-179, the transmission of both a data signal and an interrupt signal is disabled for a certain period 313 (=T.sub.3) from the point where the transmission of a data signal is completed and for a certain period)

As per claim 6, Nakamura discloses wherein the evaluation unit is configured in two parts as a logic unit and a microcontroller (fig.1, 114), wherein both the logic unit and the microcontroller are connected to the interrupt pin, and, when it receives an atypical interrupt signal, the logic unit activates the microcontroller and the microcontroller evaluates further interrupt signals thus transmitting the data. (paragraphs 90-91, an interrupt signal detecting section which has a data signal quiescent period detecting section and detects an interrupt signal from among signals transmitted from the second 
transmission apparatus via another one of the data lines)
 
As per claim 7, Nakamura discloses wherein the evaluation unit returns to sleep mode after a specified time or after a specified signal. (paragraphs 114-118, the first transmission apparatus and the second 
transmission apparatus determines a transmission mode according to a command signal.)
 
As per claim 8, Nakamura discloses wherein the interrupt signal or signals are generated by reading data from the integrated circuit. (paragraphs 192-195, carrying out commands written on ROM have the functions of the data signal generating section)
 
As per claim 9, Nakamura discloses wherein the data is read block by block. (paragraphs 192-195, carrying out commands written on ROM have the functions of the data signal generating section)
 
As per claim 10, Nakamura discloses wherein the data transmission writes to a memory. (paragraph 194, written on ROM)
 
As per claim 11, Nakamura discloses wherein the evaluation unit writes to a memory of the integrated circuit, thus configuring a backward channel. (paragraphs 192-195, carrying out commands written on ROM have the functions of the data signal generating section)
 
As per claim 12, Nakamura discloses wherein the data originates from a data source that is wirelessly connected to the integrated circuit. (paragraphs 112-113, a wireless communication device complying)
 
As per claim 13, Nakamura discloses a method of use of the method according to claim 1 for data transmission between an integrated circuit and an evaluation unit connected to an interrupt pin of the integrated circuit. (paragraph 226, interrupt signal detecting section 114 can detect the signal transmitted via the after-mentioned interrupt line as an interrupt signal whenever it is transmitted.)
 
(paragraph 50, IC cards)
 
As per claim 15, Nakamura discloses a circuit arrangement comprising an integrated circuit(fig.1, 102), which is configured as an NFC circuit, and an evaluation unit(fig.1, 101), which is configured in two parts as a logic unit (fig.1, 141) and a microcontroller (fig.1, 114) , wherein the logic unit and the microcontroller are directly or indirectly connected to an interrupt pin of the integrated circuit and an output of the logic unit is connected to an input of the microcontroller. (paragraph 226, interrupt signal detecting section 114 can detect the signal transmitted via the after-mentioned interrupt line as an interrupt signal whenever it is transmitted.)

As per claim 16, Nakamura discloses wherein both the logic unit and the microcontroller are directly connected to the interrupt pin. (paragraph 226, interrupt signal detecting section 114 can detect the signal transmitted via the after-mentioned interrupt line as an interrupt signal whenever it is transmitted.)

As per claim 17, Nakamura discloses wherein the logic unit comprises a buffer for storing a sequence of interrupt signals. (paragraph 194-195, carrying out commands written on ROM have the functions of the data signal generating section 401, the data signal dividing section 402 
and the data signal transmitting section 403.)

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

	
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T HUYNH whose telephone number is (571)272-3635 or via e-mail addressed to [kim.huynh3@uspto.gov].  The examiner can normally be reached on M-F 7.00AM- 4:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsai Henry can be reached at (571)272-4176 or via e-mail addressed to [Henry.Tsai@USPTO.GOV].
The fax phone numbers for the organization where this application or proceeding is assigned are (571)273-8300 for regular communications and After Final communications. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K. T. H./
Examiner, Art Unit 2184

/HENRY TSAI/  Supervisory Patent Examiner, Art Unit 2184